458 F.2d 1362
Kenneth SAILER, Petitioner-Appellant,v.Walter E. CRAVEN, Warden, Respondent-Appellee.
No. 71-1676.
United States Court of Appeals,Ninth Circuit.
May 22, 1972.

Lawrence J. Koncz, San Francisco, Cal., for petitioner-appellant.
Evelle J. Younger, Atty. Gen., Edward T. Fogel, Jr., Russell Iungerich, Deputy Attys. Gen., Doris H. Maier, Herbert L. Ashby, Asst. Attys. Gen., Los Angeles, Cal., for respondent-appellee.
Before CHAMBERS, ELY and HUFSTEDLER, Circuit Judges.
PER CURIAM:


1
In this state habeas corpus case, the district court dismissed the petition for failure to exhaust state remedies.


2
Thereupon, Sailer took this federal appeal.  Also, he went back to the state court where he obtained no relief.  The appellee concedes that he has now exhausted his state remedies and that the federal constitutional issues are presented for consideration in a new habeas corpus petition now filed by Sailer in the District Court.


3
One arrow in the quiver has to go.  We conclude it is this appeal.


4
The appeal is dismissed.